Appeal from a decree of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered December 14, 2005. The decree granted petitioner’s motion for summary judgment on the petition to determine the validity, construction and effect of the last will and testament of decedent.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 26, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Hurlbutt, Green and Pine, JJ.